Name: Commission Implementing Decision (EU) 2015/789 of 18 May 2015 as regards measures to prevent the introduction into and the spread within the Union of Xylella fastidiosa (Wells et al.) (notified under document C(2015) 3415)
 Type: Decision_IMPL
 Subject Matter: international trade;  agricultural policy;  means of agricultural production;  agricultural activity;  regions of EU Member States;  America;  Europe;  trade policy;  trade
 Date Published: 2015-05-21

 21.5.2015 EN Official Journal of the European Union L 125/36 COMMISSION IMPLEMENTING DECISION (EU) 2015/789 of 18 May 2015 as regards measures to prevent the introduction into and the spread within the Union of Xylella fastidiosa (Wells et al.) (notified under document C(2015) 3415) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular the fourth sentence of Article 16(3) thereof, Whereas: (1) In view of the audits carried out by the Commission and notifications of new outbreaks by the Italian authorities the measures provided for in Commission Implementing Decision 2014/87/EU (2) should be strengthened. (2) The European Food Safety Authority (hereinafter the Authority) published on 6 January 2015 a Scientific Opinion on the risk to plant health posed by Xylella fastidiosa (Wells et al.) (hereinafter the specified organism) in the EU territory, with the identification and evaluation of risk reduction options (3). That Opinion identified a list of plant species susceptible to the European and non-European isolates of the specified organism. In addition, on 20 March 2015, the Authority published a scientific report on the categorisation of those plants for planting, excluding seeds, according to the risk of introduction of the specified organism. The report categorises the plant species which have been so far confirmed to be susceptible to the European and non-European isolates of the specified organism by natural infection, experimental infection via vector transmission, or unknown type of infection (hereinafter specified plants). That list is longer than the list set out in Commission Implementing Decision 2014/497/EU (4). Therefore, it is appropriate that this Decision applies to a longer list of species than Implementing Decision 2014/497/EU. However, in order to ensure proportionality some measures should only apply to plant species susceptible to the European isolates of the specified organism (hereinafter host plants). In this regard, while the EFSA Opinion of 6 January 2015 points to the uncertainty as regards the range of plant species since research is still ongoing, the results of the investigations carried out by the Italian authorities have confirmed the capacity of certain specified plants to be host plants. (3) Member States should carry out annual surveys for the presence of the specified organism in their territories and should ensure that professional operators are informed about its potential presence and the measures to be taken. (4) In order to eradicate the specified organism and prevent its further spread in the rest of the Union, Member States should establish demarcated areas consisting of an infected zone and a buffer zone, and apply eradication measures. In view of the current situation in the South of Italy, the infected zone of the demarcated area established by the Italian authorities should, at least, cover the entire province of Lecce. In order to minimise the risk of the specified organism spreading outside the demarcated area (infected zone), the buffer zone should be 10 km wide. (5) In cases of isolated occurrences of the specified organism the establishment of a demarcated area should not be required if the specified organism can be eliminated from the plants where it was found to be present. In such cases, immediate action should be taken to ascertain whether other plants have been infected. (6) Taking into account the epidemiology of the specified organism, and the risk of further spreading in the rest of the Union, the planting in the infected zone of the host plants should be prohibited, except in sites which are physically protected against the introduction of the specified organism by its vectors. This is important also to prevent infection of the host plants by the specified organism within the demarcated area. (7) In the province of Lecce, the specified organism is already widely established. Where evidence shows that in certain parts of that area the specified organism has been present for more than 2 years and it is no longer possible to eradicate it, the responsible official body should have the possibility to apply containment measures, instead of eradication measures, to protect at least production sites, plants with particular cultural, social or scientific value, as well as the border with the rest of the Union territory. The containment measures should aim to minimise the amount of bacterial inoculum in that area and keep the vector population at the lowest level possible. (8) In order to ensure effective protection of the rest of the Union territory from the specified organism, taking into account the possible spread of the specified organism by natural and human assisted means other than the movement of the specified plants for planting, it is appropriate to establish a surveillance zone immediately outside the buffer zone surrounding the infected zone of the province of Lecce. (9) Plants known to be susceptible to the specified organism which have been grown for at least part of their life in a demarcated area or which have been moved through such an area are more likely to have been infected with the specified organism. Movement of those plants should therefore be subject to specific requirements aimed at preventing the further spread of the specified organism. To facilitate the early detection of the potential presence of the specified organism outside the demarcated area, traceability requirements should be set for movement of plants known to be susceptible to the specified organism outside the demarcated areas. (10) In order to allow a follow up inspection at destination of plants for planting moved out of the demarcated areas, the responsible official body of the place of origin and the responsible official body of the place of destination should be immediately informed by the professional operators of the movement of each lot of the specified plants which have been grown at least part of their lives in a demarcated area. (11) In order to ensure close monitoring of the movement of plants for planting originating in the demarcated areas and to provide an effective overview of the sites where the phytosanitary risk due to the specified organism is high, the Commission and the Member States should have access to information concerning the production sites located in the demarcated areas. Therefore, Member States should establish and update a list of all sites located in the demarcated areas in their territory in which specified plants have been grown and communicate that list to the Commission and the other Member States. The Commission should make available a compilation of those lists to the Member States. (12) Official checks should be carried out in order to ensure that specified plants are only moved out of the demarcated areas in accordance with the requirements set out in this Decision. (13) Taking into account the nature of the specified organism, specified plants originating in a third country where the specified organism is not present should, when introduced into the Union, be accompanied by a phytosanitary certificate including an additional declaration stating that that country is free from the specified organism. (14) In order to ensure that specified plants introduced into the Union from third countries, where the specified organism is known to be present, are free from the specified organism, the requirements for their introduction into the Union should be similar to those set out for movement of specified plants originating in demarcated areas. (15) Since October 2014, numerous plants for planting, other than seeds, of Coffea, originating in Costa Rica or in Honduras, have been intercepted in the Union with the presence of the specified organism. It is therefore concluded that the phytosanitary certification procedures of Costa Rica or Honduras are insufficient to ensure that consignments of plants of Coffea are free from the specified organism. Consequently, given the high probability of establishment of the specified organism in the Union, the absence of any effective treatment once the specified plants are infected, as well as the major economic consequences for the Union, the introduction into the Union of plants for planting of Coffea, other than seeds, originating in Costa Rica or Honduras should be prohibited. (16) Implementing Decision 2014/497/EU should be repealed. (17) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Definitions For the purposes of this Decision, the following definitions shall apply: (a) specified organism means European and non-European isolates of Xylella fastidiosa (Wells et al.); (b) specified plants means all plants for planting, other than seeds, belonging to the genera or species listed in Annex I; (c) host plants means all specified plants belonging to the genera or species listed in Annex II; (d) professional operator means any person involved professionally in one or more of the following activities concerning plants: (i) planting; (ii) breeding; (iii) production, including growing, multiplying and maintaining; (iv) introduction into, and movement within, and out of the Union territory; (v) making available on the market. Article 2 Detection or suspected presence of the specified organism 1. Any person who suspects or becomes aware of the presence of the specified organism shall immediately inform the responsible official body and provide it with all relevant information concerning the presence, or suspected presence, of the specified organism. 2. The responsible official body shall immediately record such information. 3. Where the responsible official body has been informed of a presence, or suspected presence, of the specified organism it shall take all necessary measures to confirm that presence, or the suspected presence. 4. Member States shall ensure that any person having under its control plants which may be infected with the specified organism is immediately informed of the presence or the suspected presence of the specified organism, of the possible consequences and risks and of the measures to be taken. Article 3 Surveys of the specified organism in the territories of the Member States Member States shall conduct annual surveys for the presence of the specified organism in their territory on the specified plants. Those surveys shall be carried out by the responsible official body, or under official supervision of the responsible official body. They shall consist of visual examinations and, in the case of any suspicion of infection by the specified organism, collection of samples and testing. Those surveys shall be based on sound scientific and technical principles and shall be carried out at appropriate times of the year with regard to the possibility to detect the specified organism. Those surveys shall take account of the available scientific and technical evidence, the biology of the specified organism and its vectors, the presence and biology of specified plants, and any other appropriate information, concerning the presence of the specified organism. Article 4 Establishment of demarcated areas 1. Where the presence of the specified organism is confirmed, the Member State concerned shall without delay demarcate an area in accordance with paragraph 2, hereinafter demarcated area. 2. The demarcated area shall consist of an infected zone and a buffer zone. The infected zone shall include all plants known to be infected by the specified organism, all plants showing symptoms indicating possible infection by that organism, and all other plants liable to be infected by that organism due to their close proximity to infected plants, or common source of production, if known, with infected plants, or plants grown from them. As regards the presence of the specified organism in the province of Lecce, the infected zone shall at least include that entire province. The buffer zone shall be of a width of at least 10 km, surrounding the infected zone. The exact delimitation of the zones shall be based on sound scientific principles, the biology of the specified organism and its vectors, the level of infection, the presence of the vectors, and the distribution of specified plants in the area concerned. 3. If the presence of the specified organism is confirmed in the buffer zone, the delimitation of the infected zone and buffer zone shall immediately be reviewed and changed accordingly. 4. On the basis of the notifications by Member States in accordance with Commission Implementing Decision 2014/917/EU (5), the Commission shall establish and update a list of the demarcated areas and communicate that list to the Member States. 5. Where based on the surveys referred to in Article 3 and on the monitoring referred to in paragraph 7 of Article 6 the specified organism is not detected in a demarcated area for a period of 5 years, this demarcation may be lifted. In such cases, the Member State concerned shall notify the Commission and other Member States. 6. By way of derogation from paragraph 1, the Member State may decide not to establish a demarcated area immediately where all of the following conditions are fulfilled: (a) there is evidence that the specified organism was recently introduced into the area with the plants on which it was found; (b) there is an indication that those plants were infected before their introduction into the area concerned; (c) no vectors carrying the specified organism have been detected, on the basis of tests carried out in accordance with internationally validated testing methods, in the vicinity of those plants. 7. In the case referred to in paragraph 6, the Member State shall: (a) carry out an annual survey for at least 2 years to determine whether any plants have been infected other than those on which the specified organism was first found to be present; (b) on the basis of that survey, determine whether there is a need to establish a demarcated area; (c) notify to the Commission and the other Member States the justification for not establishing a demarcated area, and the outcome of the survey referred to in point (a) as soon as they become available. Article 5 Prohibition concerning the planting of host plants in infected zones The planting of host plants in infected zones shall be prohibited, except in sites which are physically protected against the introduction of the specified organism by its vectors. Article 6 Eradication measures 1. The Member State having established the demarcated area referred to in Article 4 shall take in that area the measures as set out in paragraphs 2 to 11. 2. The Member State concerned shall, within a radius of 100 m around the plants which have been tested and found to be infected by the specified organism, immediately remove: (a) host plants, regardless of their health status; (b) plants known to be infected by the specified organism; (c) plants showing symptoms indicating possible infection by that organism or suspected to be infected by that organism. 3. The Member State concerned shall sample and test the specified plants within a radius of 100 m around each of the infected plants, in accordance with the International Standard for Phytosanitary Measures ISPM No 31 (6). 4. The Member State concerned shall carry out appropriate phytosanitary treatments prior to the removal of plants referred to in paragraph 2 against the vectors of the specified organism and plants that may host those vectors. Those treatments may include, as appropriate, removal of plants. 5. The Member State concerned shall, in situ or in a nearby location designated for this purpose within the infected zone, destroy the plants and parts of plants referred to in paragraph 2, in a manner ensuring that the specified organism is not spread. 6. The Member State concerned shall carry out appropriate investigations to identify the origin of the infection. It shall trace the specified plants associated with the case of infection concerned, including those which were moved before a demarcated area was established. The results of such investigations shall be communicated to Member States in which those plants concerned originate, to the Member States through which those plants have moved and to the Member States where those plants have moved into. 7. The Member State concerned shall monitor the presence of the specified organism by annual surveys at appropriate times. It shall carry out visual inspections of the specified plants and sample and test symptomatic plants, as well as asymptomatic plants in the proximity of the symptomatic ones. In buffer zones, the surveyed area shall be based on a grid split into 100 m Ã  100 m squares. Visual inspections shall take place in each of those squares. 8. The Member State concerned shall raise public awareness concerning the threat of the specified organism and concerning the measures adopted to prevent its introduction into and spread within the Union. It shall set up road signs indicating the delimitation of the respective demarcated area. 9. The Member State concerned shall, where necessary, take measures addressing any particularity or complication that could reasonably be expected to prevent, hinder or delay eradication, in particular those related to the accessibility and adequate destruction of all plants that are infected or suspected of infection, irrespective of their location, public or private ownership or the person or entity responsible for them. 10. The Member State concerned shall take any other measure, which may contribute to the eradication of the specified organism, in accordance with ISPM No 9 (7) and applying an integrated approach in accordance with the principles set out in ISPM No 14 (8). 11. The Member State concerned shall apply appropriate agricultural practices for the management of the specified organism and its vectors. Article 7 Containment measures 1. By way of derogation from Article 6, only in the province of Lecce, the responsible official body of the Member State concerned may decide to apply containment measures, as set out in paragraphs 2 to 6, (hereinafter: containment area). 2. The Member State concerned shall immediately remove at least all plants which have been found to be infected by the specified organism if they are situated in any of the following locations: (a) in the proximity of the sites referred to in Article 9(2); (b) in the proximity of the sites of plants with particular cultural, social or scientific value; (c) within a distance of 20 km from the border of the containment area with the rest of the Union territory. All necessary precautions shall be taken to avoid spreading of the specified organism during and after removal. 3. The Member State concerned shall, within a radius of 100 m around the plants referred to in paragraph 2 and which have been found to be infected by the specified organism, sample and test the host plants, in accordance with the International Standard for Phytosanitary Measures ISPM No 31. That testing shall be carried out at regular intervals and, at least, twice a year. 4. The Member State concerned shall apply appropriate phytosanitary treatments prior to the removal of plants referred to in paragraph 2 against the vectors of the specified organism and plants that may host those vectors. Those treatments may include, as appropriate, removal of plants. 5. The Member State concerned shall, in situ or in a nearby location designated for this purpose within the containment area, destroy the plants and parts of plants referred to in paragraph 2, in a manner ensuring that the specified organism is not spread. 6. The Member State concerned shall apply appropriate agricultural practices for the management of the specified organism and its vectors. Article 8 Establishment of a surveillance zone in Italy 1. A surveillance zone with a width of at least 30 km shall be established adjacent to the demarcated area covering the infected zone of the province of Lecce. 2. In the surveillance zone referred to in paragraph 1, the Member State concerned shall monitor the presence of the specified organism by annual surveys at appropriate times during the year. It shall carry out visual inspections of the specified plants and sample and test symptomatic plants. The surveyed area shall be based on a grid split into 100 m Ã  100 m squares. Visual inspections shall take place in each of those squares. The number of samples, methodology and results shall be indicated in the report referred to in Article 14. 3. The Member State concerned shall apply appropriate agricultural practices for the management of the specified organism and its vectors. Article 9 Movement of specified plants within the Union 1. The movement within the Union, within or out of the demarcated areas, of specified plants which have been grown for at least part of their life in a demarcated area established in accordance with Article 4, shall be prohibited. 2. By way of derogation of paragraph 1, such movement can take place if the specified plants have been grown in a site where all of the following conditions are fulfilled: (a) it is registered in accordance with Commission Directive 92/90/EEC (9); (b) it is authorised by the responsible official body as a site free from the specified organism and its vectors, taking into account the relevant International Standards for Phytosanitary Measures; (c) it is physically protected against the introduction of the specified organism by its vectors; (d) it is surrounded by a zone with a width of 200 meters which has been found by official visual inspection and, in the case of suspected presence of the specified organism, by sampling and testing, to be free from the specified organism, and is subject to appropriate phytosanitary treatments against the vectors of the specified organism; those treatments may include, as appropriate, removal of plants; (e) it is subject to appropriate phytosanitary treatments to maintain freedom from vectors of the specified organism; those treatments may include, as appropriate, removal of plants; (f) it is subjected annually, together with the zone referred to in point (d), to at least two official inspections carried out at appropriate times; (g) throughout the time of growth of the specified plants, neither symptoms of the specified organism nor its vectors were found in the site or, if suspect symptoms were observed, tests carried out confirmed the absence of the specified organism; (h) throughout the time of growth of the specified plants, no symptoms of the specified organism were found in the zone referred to in point (d) or, if suspect symptoms were observed, testing has been undertaken and absence of the specified organism has been confirmed. 3. Representative samples of each species of specified plants from each site have been subject to annual testing, at the most appropriate time, and the absence of the specified organism has been confirmed on the basis of tests carried out in accordance with internationally validated testing methods. 4. As practically close to the time of movement as possible the lots of the specified plants were subjected to official visual inspection, sampling and molecular testing carried out in accordance with internationally validated testing methods, using a sampling scheme able to identify with 99 % reliability a level of presence of infected plants of 1 % or above and targeted especially at plants displaying suspect symptoms of the specified organism, in accordance with ISPM No 31. 5. Prior to movement, the lots of the specified plants were subjected to phytosanitary treatments against any of the vectors of the specified organism. 6. Specified plants moving through or within demarcated areas shall be transported in closed containers or packaging, ensuring that infection with the specified organism or any of its vectors cannot occur. 7. All plants referred to in paragraph 1, shall only be moved to and within the Union territory, if they are accompanied by a plant passport prepared and issued in accordance with Commission Directive 92/105/EEC (10). Article 10 Traceability 1. Professional operators supplying specified plants which have been grown for at least part of their lives in a demarcated area, or which have been moved through such an area, shall keep a record of each lot supplied and of the professional operator who received it. 2. Professional operators being supplied with specified plants which have been grown for at least part of their life in a demarcated area, or which have been moved through such an area, shall keep a record of each lot received and of the supplier. 3. Professional operators shall keep the records referred to in paragraphs 1 and 2 for 3 years from the date on which the respective lot was supplied to or by them. 4. The professional operators referred to in paragraphs 1 and 2 shall immediately inform their respective responsible official bodies of each lot supplied or received by them. That information shall include the origin, consigner, consignee, place of destination, individual serial, week or batch number of the plant passport and identity and quantity of the lot concerned. 5. A responsible official body receiving information pursuant to paragraph 4 shall immediately inform the responsible official body of the place of destination of the lot concerned. 6. The Member States shall, upon request, make available the information referred to in paragraph 4 to the Commission. Article 11 Official checks on movements of specified plants 1. Member States shall carry out regular official checks on specified plants being moved out of a demarcated area, or from an infected zone to a buffer zone. Such checks shall be performed at least in: (a) the points where the specified plants are moved from infected zones into buffer zones; (b) the points where the specified plants are moved from buffer zones into non-demarcated areas; (c) the place of destination of the specified plants in the buffer zone; (d) the place of destination in the non-demarcated areas. 2. The checks as referred to in paragraph 1 shall include a documentary check, and an identity check of the specified plants. The checks as referred to in paragraph 1 shall be carried out irrespective of the location of the specified plants, ownership or the person or entity responsible for them. 3. The intensity of the checks referred to in paragraph 2 shall be based on the risk that the plants carry the specified organism or the known or potential vectors, taking into account the provenance of the lots, the degree of susceptibility of the plants, and the compliance by the professional operator responsible for the movement with this Decision and with any other measure taken to contain or eradicate the specified organism. Article 12 List of authorised sites Member States shall establish and update a list of all sites authorised in accordance with Article 9(2). The Member States shall submit that list to the Commission. On the basis of the information received from the Member States, the Commission shall establish and update a list of all sites authorised in the Member States. The Commission shall transmit that list to any Member State. Article 13 Measures in case of non-compliance with Article 9 Where the checks referred to in Article 11(2) show that the conditions laid down in Article 9 are not satisfied, the Member State which carried out those checks shall immediately destroy the non-compliant plant in situ or in a nearby location. That action shall be carried out taking all necessary precautions to avoid spreading of the specified organism, and any vectors carried by that plant, during and after removal. Article 14 Reporting on measures Member States shall by 31 December of each year communicate to the Commission and to the other Member States: (a) a report on the measures taken pursuant to Articles 3, 4, 6, 7, 8 and 11 and on the results of those measures; (b) a plan about the measures, including the scheduled time period of each measure, to be taken pursuant to Articles 3, 4, 6, 7, 8 and 11 in the following year. In case the Member State concerned decides to apply containment measures pursuant to Article 7, it shall immediately communicate to the Commission the reasons to apply containment measures, and measures taken or intended to be taken. Where justified by the development of the respective phytosanitary risk, Member States shall adapt the respective measures and accordingly update the plan referred to point (b). They shall immediately communicate to the Commission and the other Member States the update of the plan. Article 15 Prohibition of the introduction of plants for planting, other than seeds, of Coffea originating in Costa Rica or Honduras The introduction into the Union of plants for planting, other than seeds, of Coffea originating in Costa Rica or Honduras shall be prohibited. Plants for planting, other than seeds, of Coffea originating in Costa Rica or Honduras which have been introduced into the Union before the application of this Decision, shall only be moved within the Union by professional operators after they have informed the responsible official body. Article 16 Introduction into the Union of specified plants originating in a third country where the specified organism is not present Specified plants originating in a third country where the specified organism is not present may be introduced into the Union if the following conditions are fulfilled: (a) the national plant protection organisation of the third country concerned has communicated in writing to the Commission that the specified organism is not present in the country; (b) the specified plants are accompanied by a phytosanitary certificate, as referred to in Article 13(1)(ii) of Directive 2000/29/EC, stating under the rubric Additional Declaration that the specified organism is not present in the country; (c) on entry into the Union the specified plants have been checked by the responsible official body in accordance with Article 18(2) and neither presence nor symptoms of the specified organism have been found. Article 17 Introduction into the Union of specified plants originating in a third country where the specified organism is known to be present 1. Specified plants originating in a third country where the specified organism is known to be present may be introduced into the Union where the following conditions are fulfilled: (a) they are accompanied by a phytosanitary certificate, as referred to in Article 13(1)(ii) of Directive 2000/29/EC; (b) they comply with paragraph 2 or with paragraphs 3 and 4; (c) on entry into the Union they have been checked by the responsible official body in accordance with Article 18 and neither presence nor symptoms of the specified organism have been found. 2. Where specified plants originate in an area free from the specified organism, as established by the national plant protection organisation concerned in accordance with relevant International Standards for Phytosanitary Measures, the following conditions shall be fulfilled: (a) the national plant protection organisation of the third country concerned has communicated in writing to the Commission the name of that area; (b) the name of that area is stated in the phytosanitary certificate under the rubric place of origin. 3. Where specified plants originate in an area where the specified organism is known to be present, the phytosanitary certificate shall state under the rubric Additional Declaration that: (a) the specified plants have been produced in one or more sites fulfilling the conditions set out in paragraph 4; (b) the national plant protection organisation of the third country concerned has communicated in writing to the Commission the list of those sites, including their location within the country; (c) phytosanitary treatments against the vectors of the specified organism are applied in the site and its zone as referred to in paragraph 4(c); (d) representative samples of each species of specified plants from each site have been subject to annual testing, at the most appropriate time, and the absence of the specified organism has been confirmed on the basis of tests carried out in accordance with internationally validated testing methods; (e) the specified plants have been transported in closed containers or packaging, ensuring that infection with the specified organism or any of its known vectors cannot occur; (f) as practically close to the time of export as possible, the lots of the specified plants were subjected to official visual inspection, sampling and molecular testing, carried out in accordance with internationally validated testing methods, confirming the absence of the specified organism, using a sampling scheme able to identify with 99 % reliability a level of presence of infected plants of 1 % or above and targeted especially at plants displaying suspect symptoms of the specified organism; (g) immediately prior to export, the lots of the specified plants were subjected to phytosanitary treatments against any of the known vectors of the specified organism. In addition, the phytosanitary certificate referred to in point (a) of paragraph 1 shall indicate under the rubric Place of origin the identification of the site referred to in point (a). 4. The site referred to in point (a) of paragraph 3 shall fulfil the following conditions: (a) it is authorised by the national plant protection organisation as free from the specified organism and its vectors, in accordance with the relevant International Standards for Phytosanitary Measures; (b) it is physically protected against the introduction of the specified organism by its vectors; (c) it is surrounded by a zone with a width of 200 meters which has been found by official visual inspection, and, in case of suspicion of the presence of the specified organism, by sampling and testing, to be free from the specified organism, and is subject to appropriate phytosanitary treatments against the vectors of the specified organism; those treatments may include, as appropriate, removal of plants; (d) it is subject to phytosanitary treatments that aim to maintain freedom from vectors of the specified organism; those treatments may include, as appropriate, removal of plants; (e) it is subjected annually, together with the zone referred to in point (c), to at least two official inspections carried out at appropriate times; (f) throughout the production time of the specified plants, neither symptoms of the specified organism nor its vectors were found in the site, or, if suspect symptoms were observed, testing has been undertaken and absence of the specified organism has been confirmed; (g) throughout the production time of the specified plants, no symptoms of the specified organism were found in the zone referred to in point (c) or, if suspect symptoms were observed, testing has been undertaken and absence of the specified organism has been confirmed. Article 18 Official checks at introduction into the Union 1. All consignments of specified plants introduced into the Union from a third country shall be officially checked at the point of entry into the Union or at the place of destination established in accordance with Article 1 of Commission Directive 2004/103/EC (11), and, as applicable, pursuant to paragraph 2 or 3, and paragraph 4. 2. In the case of specified plants originating in a third country where the specified organism is not present, the responsible official body shall carry out the following checks: (a) a visual inspection; and (b) in the case of suspicion of the presence of the specified organism, sampling and testing of the lot of the specified plants to confirm the absence of the specified organism or its symptoms. 3. In the case of specified plants originating in a third country where the specified organism is known to be present, the responsible official body shall carry out the following checks: (a) a visual inspection; and (b) sampling and testing of the lot of the specified plants to confirm the absence of the specified organism or its symptoms. 4. The samples referred to in paragraphs 2(b) and 3(b) shall be of a size that allows identifying with 99 % reliability a level of infected plants of 1 % or above, taking account of ISPM No 31. Article 19 Compliance Member States shall repeal or amend the measures which they have adopted to protect themselves against the introduction and spread of the specified organism in order to comply with this Decision. They shall immediately inform the Commission of those measures. Article 20 Repeal Implementing Decision 2014/497/EU is repealed. Article 21 Addressees This Decision is addressed to the Member States. Done at Brussels, 18 May 2015. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. (2) Commission Implementing Decision 2014/87/EU of 13 February 2014 as regards measures to prevent the spread within the Union of Xylella fastidiosa (Well and Raju) (OJ L 45, 15.2.2014, p. 29). (3) EFSA PLH Panel (EFSA Panel on Plant Health), 2015. Scientific Opinion on the risks to plant health posed by Xylella fastidiosa in the EU territory, with the identification and evaluation of risk reduction options. EFSA Journal 2015;13(1):3989, 262 pp. (4) Commission Implementing Decision 2014/497/EU of 23 July 2014 as regards measures to prevent the introduction into and the spread within the Union of Xylella fastidiosa (Well and Raju) (OJ L 219, 25.7.2014, p. 56). (5) Commission Implementing Decision 2014/917/EU of 15 December 2014 setting out detailed rules for the implementation of Council Directive 2000/29/EC as regards the notification of the presence of harmful organisms and of measures taken or intended to be taken by the Member States (OJ L 360, 17.12.2014, p. 59). (6) Methodologies for sampling of consignments  Reference Standard ISPM No 31 by the Secretariat of the International Plant Protection Convention, Rome. Published 2008. (7) Guidelines for pest eradication programmes  Reference Standard ISPM No 9 by the Secretariat of the International Plant Protection Convention, Rome. Published 15 December 2011. (8) The use of integrated measures in a systems approach for pest risk management  Reference Standard ISPM No 14 by the Secretariat of the International Plant Protection Convention, Rome. Published 8 January 2014. (9) Commission Directive 92/90/EEC of 3 November 1992 establishing obligations to which producers and importers of plants, plant products or other objects are subject and establishing details for their registration (OJ L 344, 26.11.1992, p. 38). (10) Commission Directive 92/105/EEC of 3 December 1992 establishing a degree of standardization for plant passports to be used for the movement of certain plants, plant products or other objects within the Community, and establishing the detailed procedures related to the issuing of such plant passports and the conditions and detailed procedures for their replacement (OJ L 4, 8.1.1993, p. 22). (11) Commission Directive 2004/103/EC of 7 October 2004 on identity and plant health checks of plants, plant products or other objects, listed in Part B of Annex V to Council Directive 2000/29/EC, which may be carried out at a place other than the point of entry into the Community or at a place close by and specifying the conditions related to these checks (OJ L 313, 12.10.2004, p. 16). ANNEX I List of plants known to be susceptible to the European and non-European isolates of the specified organism (specified plants) Acacia longifolia (Andrews) Willd. Acacia saligna (Labill.) H. L. Wendl. Acer Aesculus Agrostis gigantea Roth Albizia julibrissin Durazz. Alnus rhombifolia Nutt. Alternanthera tenella Colla Amaranthus blitoides S. Watson Ambrosia acanthicarpa Hook. Ambrosia artemisiifolia L. Ambrosia trifida L. Ampelopsis arborea (L.) Koehne Ampelopsis cordata Michx. Artemisia douglasiana Hook. Artemisia vulgaris var. heterophylla (H.M. Hall & Clements) Jepson Avena fatua L. Baccharis halimifolia L. Baccharis pilularis DC. Baccharis salicifolia (Ruiz & Pav.) Bidens pilosa L. Brachiaria decumbens (Stapf) Brachiaria plantaginea (Link) Hitchc. Brassica Bromus diandrus Roth Callicarpa americana L. Capsella bursa-pastoris (L.) Medik. Carex Carya illinoinensis (Wangenh.) K. Koch Cassia tora (L.) Roxb. Catharanthus Celastrus orbiculata Thunb. Celtis occidentalis L. Cenchrus echinatus L. Cercis canadensis L. Cercis occidentalis Torr. Chamaecrista fasciculata (Michx.) Greene Chenopodium quinoa Willd. Chionanthus Chitalpa tashkinensis T. S. Elias & Wisura Citrus Coelorachis cylindrica (Michx.) Nash Coffea Commelina benghalensis L. Conium maculatum L. Convolvulus arvensis L. Conyza canadensis (L.) Cronquist Cornus florida L. Coronopus didymus (L.) Sm. Cynodon dactylon (L.) Pers. Cyperus eragrostis Lam. Cyperus esculentus L. Cytisus scoparius (L.) Link Datura wrightii Regel Digitaria horizontalis Willd. Digitaria insularis (L.) Ekman Digitaria sanguinalis (L.) Scop. Disphania ambrosioides (L.) Mosyakin & Clemants Duranta erecta L. Echinochloa crus-galli (L.) P. Beauv. Encelia farinosa A. Gray ex Torr. Eriochloa contracta Hitchc. Erodium Escallonia montevidensis Link & Otto Eucalyptus camaldulensis Dehnh. Eucalyptus globulus Labill. Eugenia myrtifolia Sims Euphorbia hirta L. Fagus crenata Blume Ficus carica L. Fragaria vesca L. Fraxinus americana L. Fraxinus dipetala Hook. & Arn. Fraxinus latifolia Benth. Fraxinus pennsylvanica Marshall Fuchsia magellanica Lam. Genista monspessulana (L.) L. A. S. Johnson Geranium dissectum L. Ginkgo biloba L. Gleditsia triacanthos L. Hedera helix L. Helianthus annuus L. Hemerocallis Heteromeles arbutifolia (Lindl.) M. Roem. Hibiscus schizopetalus (Masters) J.D. Hooker Hibiscus syriacus L. Hordeum murinum L. Hydrangea paniculata Siebold Ilex vomitoria Sol. ex Aiton Ipomoea purpurea (L.) Roth Iva annua L. Jacaranda mimosifolia D. Don Juglans Juniperus ashei J. Buchholz Koelreuteria bipinnata Franch. Lactuca serriola L. Lagerstroemia indica L. Lavandula dentata L. Ligustrum lucidum L. Lippia nodiflora (L.) Greene Liquidambar styraciflua L. Liriodendron tulipifera L. Lolium perenne L. Lonicera japonica (L.) Thunb. Ludwigia grandiflora (Michx.) Greuter & Burdet Lupinus aridorum McFarlin ex Beckner Lupinus villosus Willd. Magnolia grandiflora L. Malva Marrubium vulgare L. Medicago polymorpha L. Medicago sativa L. Melilotus Melissa officinalis L. Metrosideros Modiola caroliniana (L.) G. Don Montia linearis (Hook.) Greene Morus Myrtus communis L. Nandina domestica Murray Neptunia lutea (Leavenw.) Benth. Nerium oleander L. Nicotiana glauca Graham Olea europaea L. Origanum majorana L. Paspalum dilatatum Poir. Persea americana Mill. Phoenix reclinata Jacq. Phoenix roebelenii O'Brien Pinus taeda L. Pistacia vera L. Plantago lanceolata L. Platanus Pluchea odorata (L.) Cass. Poa annua L. Polygala myrtifolia L. Polygonum arenastrum Boreau Polygonum lapathifolium (L.) Delarbre Polygonum persicaria Gray Populus fremontii S. Watson Portulaca Prunus Pyrus pyrifolia (Burm. f.) Nakai Quercus Ranunculus repens L. Ratibida columnifera (Nutt.) Wooton & Standl. Rhamnus alaternus L. Rhus diversiloba Torr. & A. Gray Rosa californica Cham. & Schldl. Rosmarinus officinalis L. Rubus Rumex crispus L. Salix Salsola tragus L. Salvia mellifera Greene Sambucus Sapindus saponaria L. Schinus molle L. Senecio vulgaris L. Setaria magna Griseb. Silybum marianum (L.) Gaertn. Simmondsia chinensis (Link) C. K. Schneid. Sisymbrium irio L. Solanum americanum Mill. Solanum elaeagnifolium Cav. Solidago virgaurea L. Sonchus Sorghum Spartium junceum L. Spermacoce latifolia Aubl. Stellaria media (L.) Vill. Tillandsia usneoides (L.) L. Toxicodendron diversilobum (Torr. & A. Gray) Greene Trifolium repens L. Ulmus americana L. Ulmus crassifolia Nutt. Umbellularia californica (Hook. & Arn.) Nutt. Urtica dioica L. Urtica urens L. Vaccinium Verbena litoralis Kunth Veronica Vicia faba L. Vinca Vitis Westringia fruticosa (Willd.) Druce Xanthium spinosum L. Xanthium strumarium L. ANNEX II List of plants known to be susceptible to the European isolates of the specified organism (host plants) Acacia saligna (Labill.) Wendl. Catharanthus Myrtus communis L. Nerium oleander L. Olea europaea L. Polygala myrtifolia L. Prunus avium (L.) L. Prunus dulcis (Mill.) D.A. Webb Rhamnus alaternus L. Rosmarinus officinalis L. Spartium junceum L. Vinca Westringia fruticosa (Willd.) Druce